Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki (US 2006/0093824 A1) in view of Fukazawa et al. (JP 2014/240474 A).
Regarding Claims 1 and 6-7, Nozaki discloses a resin composition comprising a cyanate ester resin and a bismaleimide (Abstract).  Nozaki discloses the composition may also include elastomer such as a butadiene-styrene copolymer (i.e. styrene-based elastomer), vinyl compound polymer such as polystyrene or polyvinyl toluene (i.e. styrene oligomer), and  polyphenylene ether (para 0019).
Nozaki does not disclose an amount of polyphenylene ether, or the structure of the polyphenylene ether as claimed.
Fukazawa discloses a resin composition for a printed wiring board (para 0001) comprising 5-60 parts of a particular polyphenylene ether per 100 parts resin solids, in order to achieve desirable dielectric properties and heat resistance (para 0026). The polyphenylene ether of Fukazawa has a structure of formula 4 (para 0016), which is identical to that in claims 6-7, and a number average molecular weight of 500-3000 (para 0025). Given that the polyphenylene ether Of Fukazawa has the same structure and a number average molecular that overlaps that claimed, it is clear that the melt viscosity of the polyphenylene ether would also necessarily overlap that presently claimed.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki to incorporate the teachings of Fukazawa to produce the resin composition of Nozaki using the polyphenylene ether of Fukazawa in an amount of 5-60 parts per 100 parts resin solids. Doing so would produce desirable dielectric properties and heat resistance.
Regarding Claim 4, Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 1 above. Nozaki discloses the resin composition may comprise vinyl compound polymer such as polystyrene or polyvinyl toluene (i.e. styrene oligomer) (para 0019), but does not disclose an amount of the styrene oligomer. 
Fukazawa discloses using a styrene “low polymer” (i.e. styrene oligomer), in an amount of 3-15 parts by mass with respect to 100 parts of the resin solid content, in order to achieve desirable dielectric properties, especially dielectric loss tangent and glass transition point (paras 0034-0035).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki to further incorporate the teachings of Fukazawa to produce the resin composition comprising 1-15 parts styrene oligomer relative to 100 parts resin solid content. Doing so would produce desirable dielectric properties, especially dielectric loss tangent ad glass transition point.
Regarding Claim 8, Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 1 above. Nozaki further discloses the resin composition comprises inorganic filler (para 0019, 0021).
Regarding Claim 9, Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 8 above. Nozaki does not disclose an amount of inorganic filler.
Fukazawa discloses using inorganic filler in an amount of 35-150 parts by mass with respect to 100 parts of the resin solid content, in order to achieve desirable peel strength, moldability, heat resistance, and dielectric properties (para 0038).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki to further incorporate the teachings of Fukazawa to produce the resin composition comprising the inorganic filler in an amount of 35-150 parts by mass with respect to 100 parts of the resin solid content. Doing so would produce desirable peel strength, moldability, heat resistance, and dielectric properties.
Regarding Claims 10-13, Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 1 above. Nozaki further discloses prepregs comprising the resin composition and a reinforcing fabric. Nozaki further discloses a stack of the prepregs, and copper foil laminated to the upper and lower surfaces of the stack (para 0025).
Regarding Claim 14,  Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 1 above. Nozaki further discloses a printed wiring board comprising a copper-clad laminate comprising the resin composition, which would inherently function as an insulating layer (para 0022, claim 5).
Regarding Claim 15, Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 1 above. Nozaki further discloses the bismaleimide comprises compounds having the structures of formulas (1) and (2) (abstract, para 0005-0006), which correspond to formula (4) of the present claims.
Claims 2-3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki in view of Fukazawa as applied to claim 1 above, and further in view of Yamada et al. (US 2009/0239992).
Regarding Claims 2-3, Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 1 above. Nozaki discloses the resin composition may comprise elastomer such as a butadiene-styrene copolymer (i.e. styrene-based elastomer) (para 0019), but does not disclose a block copolymer as claimed and does not disclose an amount of styrene-based elastomer.
Yamada discloses a resin composition comprising polyphenylene ether and a thermoplastic elastomer (paras 0008-0016), such as styrene-butadiene-styrene block copolymer (para 0030), wherein the ratio of polyphenylene ether to elastomer is 10:90 to 90:10 by weight (para 0036). The styrene-based elastomer is used to obtain a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant (para 0031).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki in view of Fukazawa to incorporate the teachings of Yamada to produce the resin composition using styrene-butadiene-styrene block copolymer as the butadiene-styrene copolymer elastomer, in a ratio of polyphenylene ether to elastomer of 10:90 to 90:10 by weight. Doing so would produce a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant.
Since Fukazawa teaches using 5-60 parts by mass polyphenylene ether per 100 parts resin solids (para 0026), and since Yamada teaches a ratio of polyphenylene ether to elastomer of 10:90 to 90:10 by weight, it would be obvious to use 0.56 (5*(10/90)) to 540 (60*(90/10)) parts elastomer.
Regarding Claim 16, Nozaki in view of Fukazawa discloses all the limitations of the present invention according to Claim 1 above, including using 5-60 parts by mass polyphenylene ether per 100 parts resin solids (Fukazawa, para 0026). Nozaki further discloses the ratio of cyanate ester to bismaleimide is from 70:30 to 30:70 by weight (para 0015).
 Fukazawa discloses using a styrene “low polymer” (i.e. styrene oligomer), in an amount of 3-15 parts by mass with respect to 100 parts of the resin solid content, in order to achieve desirable dielectric properties, especially dielectric loss tangent and glass transition point (paras 0034-0035).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki to further incorporate the teachings of Fukazawa to produce the resin composition comprising 1-15 parts styrene oligomer relative to 100 parts resin solid content. Doing so would produce desirable dielectric properties, especially dielectric loss tangent and glass transition point.
Yamada discloses a resin composition comprising polyphenylene ether and a thermoplastic elastomer (paras 0008-0016), such as styrene-butadiene-styrene block copolymer (para 0030), wherein the ratio of polyphenylene ether to elastomer is 10:90 to 90:10 by weight (para 0036). The styrene-based elastomer is used to obtain a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant (para 0031).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki in view of Fukazawa to incorporate the teachings of Yamada to produce the resin composition using styrene-butadiene-styrene block copolymer as the butadiene-styrene copolymer elastomer, in a ratio of polyphenylene ether to elastomer of 10:90 to 90:10 by weight. Doing so would produce a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant.
The disclosed 3-15 parts by mass styrene oligomer, 5-60 parts by mass polyphenylene ether, a ratio of polyphenylene ether to styrene-based elastomer of 10:90 to 90:10 by weight, and the remainder being a ratio of cyanate ester to bismaleimide of from 70:30 to 30:70 by weight, overlap the amounts in the present claim (i.e. 10 parts styrene oligomer, 10 parts polyphenylene ether, 10 parts styrene-based elastomer, 35 parts cyanate ester, 35 parts bismaleimide).
Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nozaki.
Regarding Claim 17, Nozaki discloses a resin composition comprising a cyanate ester resin and a bismaleimide (Abstract). Nozaki further discloses the bismaleimide comprises compounds having the structures of formulas (1) and (2) (abstract, para 0005-0006), which correspond to formula (4) of the present claims.
Nozaki further discloses the composition may also include additives including elastomer such as a butadiene-styrene copolymer (i.e. styrene-based elastomer), and/or vinyl compound polymer such as polystyrene or polyvinyl toluene (i.e. styrene oligomer) (para 0019).
In light of the overlap between the claimed resin composition and that disclosed by Nozaki, it would have been obvious to one of ordinary skill in the art to produce a resin composition that is both disclosed by Nozaki and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Regarding Claim 19, Nozaki discloses a resin composition comprising a cyanate ester resin and a bismaleimide (Abstract). Nozaki discloses the composition may also include additives including elastomer such as a butadiene-styrene copolymer (i.e. styrene-based elastomer), and/or vinyl compound polymer such as polystyrene or polyvinyl toluene (i.e. styrene oligomer) (para 0019).
While paragraph 0019 also discloses the resin composition may comprise polyphenylene ether, polyphenylene ether is not required.
In light of the overlap between the claimed resin composition and that disclosed by Nozaki, it would have been obvious to one of ordinary skill in the art to produce a resin composition that is both disclosed by Nozaki and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Nozaki as applied to Claim 17 above, and further in view of Fukazawa and Yamada.
Regarding Claim 18, Nozaki discloses all the limitations of the present invention according to Claim 17 above. Nozaki further discloses the ratio of cyanate ester to bismaleimide is from 70:30 to 30:70 by weight (para 0015), and that the resin composition may further comprise polyphenylene ether (para 0019).
Nozaki does not disclose the amounts of styrene-based elastomer, styrene oligomer, maleimide, or cyanate ester as claimed.
Fukazawa discloses using a styrene “low polymer” (i.e. styrene oligomer), in an amount of 3-15 parts by mass with respect to 100 parts of the resin solid content, in order to achieve desirable dielectric properties, especially dielectric loss tangent and glass transition point (paras 0034-0035).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki to incorporate the teachings of Fukazawa to produce the resin composition comprising 1-15 parts styrene oligomer relative to 100 parts resin solid content. Doing so would produce desirable dielectric properties, especially dielectric loss tangent and glass transition point.
Fukazawa discloses a resin composition for a printed wiring board (para 0001) comprising 5-60 parts by mass polyphenylene ether per 100 parts resin solids, in order to achieve desirable dielectric properties and heat resistance (para 0026).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki to further incorporate the teachings of Fukazawa to produce the resin composition of Nozaki using the polyphenylene ether in an amount of 5-60 parts per 100 parts resin solids. Doing so would produce desirable dielectric properties and heat resistance.
Yamada discloses a resin composition comprising polyphenylene ether and a thermoplastic elastomer (paras 0008-0016), such as styrene-butadiene-styrene block copolymer (para 0030), wherein the ratio of polyphenylene ether to elastomer is 10:90 to 90:10 by weight (para 0036). The styrene-based elastomer is used to obtain a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant (para 0031).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nozaki in view of Fukazawa to incorporate the teachings of Yamada to produce the resin composition using styrene-butadiene-styrene block copolymer as the butadiene-styrene copolymer elastomer, in a ratio of polyphenylene ether to elastomer of 10:90 to 90:10 by weight. Doing so would produce a cured product having a low elastic modulus, excellent burying properties, and low dielectric constant.
The disclosed 3-15 parts by mass styrene oligomer, 5-60 parts by mass polyphenylene ether, a ratio of polyphenylene ether to styrene-based elastomer of 10:90 to 90:10 by weight, and the remainder being a ratio of cyanate ester to bismaleimide of from 70:30 to 30:70 by weight, overlap the amounts in the present claim (i.e. 10 parts styrene oligomer, 10 parts polyphenylene ether, 10 parts styrene-based elastomer, 35 parts cyanate ester, 35 parts bismaleimide).
Response to Arguments
In light of applicant’s amendments filed 09/07/2022, the Claim Objections and 35 USC 112(b) rejection of record are withdrawn.
In light of Applicant’s amendments filed (09/07/2022, the 35 USC 103 rejections of record are withdrawn. New grounds of rejection are set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BETHANY M MILLER/Examiner, Art Unit 1787  

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787